Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art made of record taken individually or in any combination, teach, inter alia, fails to suggest the combination of elements as recited in the independent claims, and specifically in view of applicant’s amendments and arguments made on page 8, in Remarks filed May 17, 2021. The dependent claims are also allowed.

Allowable Subject Matter
Claims 1-21 are allowed. Regarding the 103 rejection, the prior art references most closely resembling Applicant’s claimed invention are Liu et al. (20200218494) and Zucchetta (20160044358). As per independent claim 1, the prior art of record Jing discloses:
A method for placing personalized content on one or more specified non-personal displays at a public or semi-public location (par 38) using a personal digital device (par 38) associated with a first user via a networked placement platform system comprising:
(A)    receiving, at the networked placement platform system from the personal digital device associated with the first user, a request to place personalized content on one or more nonpersonal displays (par 37), the request comprising:
(iii)    a selection of at least one of a time or duration to display the selected digital media item (par 37); and

(B)    generating, at the networked placement platform system, a rendering of the personalized content based on the template and the one or more personalized elements (par 38);
(C)    analyzing, at the networked placement platform system, the rendered personalized content to determine whether to approve or reject the rendered personalized content (par 18, 69);	
(D)    upon the condition that the rendered personalized content is rejected, sending, by the networked platform placement system, a message to the personal digital device notifying the first user of the rejection (par 69);
(F)    sending, by the networked placement platform system, the instructions to the selected one or more non-personal displays for display of the approved personalized content in real-time or in accordance with the predetermined time schedule (par 37).
Zucchetta discloses:
(i)    a template associated with a selected digital media item (par 71, 72); (ii)    one or more personalized elements of the template (par 71, 72).
The combination of Liu and Zucchetta does not teach:
(E)    upon the condition that the rendered personalized content is approved, generating, at the networked placement platform system, instructions for taking over the selected one or more non-personal displays to preempt pre-programmed content currently being displayed on the selected one or more non-personal displays and to 
These uniquely distinct features render claims 1-21 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALVIN L BROWN/Primary Examiner, Art Unit 3621